DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 15 March 2022, claims 1 and 5 were amended, and claims 1-3 and 5-12 remain pending in the application.
New in this Office Action are 103 rejections necessitated by amendments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 2012/0308855 A1) in view of Byun (US 2015/0093610 A1). Hereinafter referred to as Shimizu and Byun, respectively.
Regarding claim 1, Shimizu discloses a secondary battery (“nonaqueous electrolyte secondary battery” [0048]) comprising:
an electrode assembly (“2” Fig. 1, “electrode group” [0048]) having a current collecting tab formed therein (“8” Fig. 1);
a case for housing the electrode assembly (“1” Fig. 1, “container” [0048]  where “electrode group 2 [is] accommodated in” [0048]);
a cap plate coupled to an opening of the case (“5” Fig. 1, “lid” [0048]);
an electrode terminal (“6” Fig. 1) extending through the cap plate (as shown in Fig. 5); and
a current collecting plate (“3” Fig. 1, “3(4)” Fig. 2) disposed between the electrode assembly and the cap plate (Fig. 1) in a first direction (figure with annotations below of Fig. 2, consistent with the direction in which the current collecting plate is disposed in Fig. 1),

    PNG
    media_image1.png
    536
    773
    media_image1.png
    Greyscale

the current collecting plate electrically connecting the current collecting tab and the electrode terminal ([0054] where the current collecting plate is “sandwiched together by a positive electrode backup lead”, which “is electrically connected to the positive electrode current collector tab” [0056]), the current collecting plate comprising:
a terminal connection part (“3a(4a)” Fig. 2, “lid junction part” [0058] and “vibration absorber part” [0061]), the electrode terminal being coupled to a first surface of the terminal connection part ([0062] whereas the axis of each electrode terminal is installed in the through hole of each lid junctional part 3a(4a), the electrode terminals are coupled to both upper and lower surfaces formed by W1 and R1 shown in Fig. 2), the terminal connection part being at a first end of the current collecting plate (as indicated in the figure with annotations above of Fig. 2);
a tab connection part (“3b(4b)” Fig. 2, “current collector tab junctional part” [0058]), the current collecting tab contacting a first surface of the tab connection part (the surface formed by Y1 and the thickness of the lead 3(4) shown in Fig. 2 which contacts the bottom surfaces of backup leads 14 and 15 shown in Fig. 1), the tab connection part being at a second end of the current collecting plate, the first end and the second end of the current collecting plate being opposite each other in a second direction (as indicated in the figure with annotations above of Fig. 2), the second direction being perpendicular to the first direction (coordinate axes of figure with annotations above of Fig. 2); and
a shock absorbing portion for absorbing vibration or shock formed thereon (“3c(4c)” Fig. 2, “vibration absorber part” [0061]),
wherein first surfaces of the terminal connection part and the tab connection part face in the first direction (Fig. 2 where the surfaces formed by Y1 and the thickness of the leads 3(4), and W1 and R1 face in the first direction as indicated in the copy of the figure above),
wherein the shock absorbing portion is between the terminal connection part and the tab connection part in the second direction (figure with annotations above of Shimizu Fig. 2), and
wherein a throughhole (“3e(4e)” Fig. 2, [0062]) is located at a first side of the terminal connection part (“3a(4a)” Fig. 2), the throughhole being engaged with the electrode terminal (“through hole 4e is the hole for installing an axis of the negative electrode terminal 7” [0062]).
Shimizu does not disclose a fuse hole that is located at a second end of the terminal connection part, and
wherein a protection member is located in the fuse hole while covering a top surface, a bottom surface, and side surface of the terminal connection part.
However, Byun discloses a secondary battery (“rechargeable battery” [0034]) that comprises of a current collecting plate (“335” Fig. 8, “connection member” [0124]), which is comprised of a terminal connection part (combination of “335a” and “335d” Fig. 8, “first coupling part” [0124] and “fuse part” [0138]) to which an electrode terminal (“331” Fig. 8, “first terminal” [0129]) is coupled (“first terminal 331 passes through the first coupling hole 335a1” [0129]) and a tab connection part (“335c” Fig. 8, “second coupling part” [0124]) to which a current collecting tab (“current collector 334” [0121]) is coupled (“The second coupling part 335c… is installed on the second electrode current collecting part 334a2”). Byun teaches a fuse hole is located at a second end of the terminal connection part (“335d1” figure with annotations below of Byun Fig. 8, [0138]), and wherein a protection member is located in the fuse hole (75 Fig. 6) while covering a top surface, a bottom surface, and side surface of the terminal connection part (“insulating layer 75 according to the present exemplary embodiment is not limited to the molding to the fuse part 74, and the insulating layer 75 according to the present exemplary embodiment may be formed by adhering an insulating film of a sheet shape to the fuse part 74” [0097]).

    PNG
    media_image2.png
    367
    422
    media_image2.png
    Greyscale

 Byun further teaches that if an abnormal current of a high voltage is generated in the secondary battery such that the current of the high voltage flows between the electrode terminal and the current collecting tab, the other side of the terminal connection part (“335d” [0138]), which includes the fuse hole ([0138]), is fractured so that the secondary battery enters a neutral state ([0139]), and that the protection member absorb the arc or the heat generated from the fuse part to prevent the electrode of the secondary battery from being damaged ([0099]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a fuse hole that is located at a second end of the terminal connection part, which is an end of terminal connection part of Shimizu 3a(4a) that is distinct from the recited first end and an end that shock absorbing portion Shimizu 3c(4c) is located on (see modification of Shimizu below), and a protection member is located in the fuse hole while covering a top surface, a bottom surface, and side surface of the terminal connection part, to the secondary battery of Shimizu in view of Byun in order to achieve a terminal connection part that is capable of fracturing when an abnormal current of high voltage is generated in the secondary battery via the electrode terminal to the current collecting tab and has a means for absorbing arcs and heat generated from the fuse part that effectively prevents any damage to the electrode of the secondary battery.
Regarding claim 2, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the shock absorbing portion is thinner in the first direction than peripheral regions (copy of Fig. 2 above where M1 is significantly smaller than peripheral region Z1 in the first direction).
Regarding claim 5, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the second side of the terminal connection part is opposite to the first side of the terminal connection part in the second direction (as indicated in Byun Fig. 8 with annotations attached above).
Regarding claim 6, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 5 above, and wherein the shock absorbing portion is positioned between the throughhole and the fuse hole in the second direction (figure with annotations below representing modified Shimizu below where a segment of 3c(4c) is disposed in between throughhole 3e(4e) and fuse hole 335d in the second direction).

    PNG
    media_image3.png
    772
    1055
    media_image3.png
    Greyscale

Regarding claim 7, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose that the secondary battery further comprises a shock absorbing member located between the electrode terminal and the current collecting plate.
However, Byun discloses a secondary battery (“rechargeable battery” [0034]) that comprises of a current collecting plate (“335” Fig. 8, “connection member” [0124]), which is comprised of a terminal connection part (combination of “335a” and “335d” Fig. 8, “first coupling part” [0124] and “fuse part” [0138]) to which an electrode terminal (“331” Fig. 8, “first terminal” [0129]) is coupled ([0129]). Byun teaches that the secondary battery further comprises a shock absorbing member (“333” Fig. 8, “) located between the electrode terminal and the current collecting plate (Fig. 9 where 333 is in between 331b of the terminal and 335c as seen in Fig. 8 of the current collecting plate). Byun further teaches that the shock absorbing member absorbs the arc or heat generated when the current collecting plate is fractured such that damage to the electrode of the secondary battery is prevented ([0140]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a shock absorbing member located between the electrode terminal and the current collecting plate to Shimizu in view of Byun in order to achieve a means for absorbing any arc or heat generated from a fracture of the current collecting plate that would damage the electrode of the secondary battery.
Regarding claim 8, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 7 above, and wherein the electrode terminal comprises:
a body part (Byun “331b” Fig. 8);
a terminal part upwardly protruding from the body part (Byun “331a” Fig. 8) and penetrating a cap plate (Byun “51” Fig. 9); and
a coupling protrusion downwardly protruding from the body part (Byun “331c” Fig. 8), and
wherein the shock absorbing member is coupled to the coupling protrusion (Byun [0129] “331c” of the first terminal 331 passes through… the insulating member 333”).
Regarding claim 9, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 8 above, and wherein the shock absorbing member comprises: 
a first shock absorbing member (Byun “333a” Fig. 8) coupled to the coupling protrusion (Byun [0129]); and 
a second shock absorbing member (Byun “333b” Fig. 8) coupled to the exterior of the first 25shock absorbing member (Byun [0120]).
Regarding claim 11, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the terminal connection part, the tab connection part, and the shock absorbing portion have a same width in a third direction, the third direction being perpendicular to the first direction and the second direction (copy of Shimizu Fig. 2 above in claim 1 where the terminal connection part, the tab connection part, and the shock absorbing portion each have a width that is not varying or is uniform in the third direction, making the widths the same along the second or first direction).
Regarding claim 12, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the terminal connection part and the tab connection part have largest surfaces facing in the first direction (Shimizu Fig. 2 where the surfaces formed by Y1 and the thickness of the leads 3(4), and W1 and R1 are the largest surfaces facing the first direction because the shock absorbing portion/vibration absorber part 3c(4c) does not have any surfaces facing the first direction, and only the second direction).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) in view of Byun (US 2015/0093610 A1) as applied to claim 2 above, and further in view of Kim et al (EP 2 357 685 A1) and as evidenced by EE Power (“Electrical Resistivity”, “Sheet Resistance”, https://eepower.com/resistor-guide/resistor-fundamentals/electrical-resistivity/#). Hereinafter referred to as Kim and EE Power, respectively.
Regarding claim 3, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 2 above, but does not disclose wherein the shock absorbing portion has a thickness of 20% of a thickness of the terminal connection part.
However, Kim discloses a secondary battery (“rechargeable battery” [0025]) comprising a current collecting plate (32’’ Fig. 11) disposed between the electrode assembly and the cap plate in a first direction ([0098]) that comprises a terminal connection part (32b Fig. 11, “terminal joining portion” [0097]) to which an electrode terminal is coupled (“to which the second terminal 22 is inserted” [0097]), a tab connection part (32c Fig. 11, “electrode assembly joining portion” [0097]) to which a current collecting tab is coupled (“welded to the positive uncoated region 12a” [0097], which “is formed at the other side end of the positive electrode” [0027]), and a shock absorbing portion (32a’’ Fig. 11, “fuse portion” [0099]) for absorbing vibration or shock formed thereon (“When internal pressure of the case 15 is increased… an excessive amount of current flows and one of the fuse portions 31a and 32a is melt” [0083]). Kim teaches wherein the shock absorbing portion has a thickness of 20% of a thickness of the terminal connection part (“smaller… by at least 50%. In other words, at least one of the height, width and length of the fuse portion 32a is smaller with respect to the corresponding height, width and length of the terminal joining portion 32b and/or the horizontal part of the electrode assembly joining portion 32c” [0036], which corresponds to a thickness range of anywhere from 1% to 49% of the terminal connection part for the shock absorbing portion). Kim teaches that this thickness for the shock absorbing portion creates a higher electrically resistance or a lower melting point than the terminal connection part ([0036]) such that when a short circuit is induced, an excessive amount of current flows to the shock absorbing portion and is melt to prevent a current flow to the terminals ([0083]). The resistance of a sheet is known in the art to be expressed by                         
                            R
                            =
                            ρ
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            w
                                            t
                                        
                                    
                                
                            
                        
                     where ρ is the resistivity of the material of the current collector, l is the length of the shock absorbing portion, w is the width of the shock absorbing portion, and t is the thickness of the shock absorbing portion (EE Power). Furthermore, resistance is inversely proportional to the thickness of the shock absorbing portion and it is therefore known in the art to further decrease the thickness of a shock absorbing portion in order to increase its electrical resistance. A person skilled in the art would merely select a percent thickness of the current collector for the shock absorbing portion that correlates to a desired resistance of the shock absorbing portion, depending on the material, its length, and its width.
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the thickness of the shock absorbing portion of the current collecting plate of modified Shimizu in view of Kim such that the shock absorbing portion has a thickness of 20% of a thickness of the terminal connection part, in order to achieve a higher electrically resistance which corresponds to a certain desired electrical resistance value for the shock absorbing portion than the terminal connection part that would cause the shock absorbing portion to prevent an excessive current flow to the terminals.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) in view of Byun (US 2015/0093610 A1) as applied to claim 7 above, and further in view of Yun et al (KR 20170009495 A). Hereinafter referred to as Yun.
Regarding claim 10, modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 7 above, and that the shock absorbing member may be made of perfluoroalkoxy (“PFA”, Byun [0119]), which is known in the art to be an insulating material having elasticity. Modified Shimizu does not disclose wherein the shock absorbing member is formed by coating a metal film on a surface of the shock absorbing member.
However, Yun discloses a secondary battery comprising an electrode assembly ([0016]), and a shock absorbing member (“shock-absorbing layer” [0016], “103” Fig. 2) formed by coating a surface of the shock absorbing member with a metal film (“a metal layer, and is configured to include a shock-absorbing layer in a laminated sheet” [0016], “102” Fig. 2 and “20b” Fig. 1, which is the top layer of the case protecting the battery and electrode assembly). Yun teaches that by including both a metal film on a shock absorbing member, physical impact that would inflict shock on the electrode assembly from the outside can be mitigated and minimizes the impact that is transmitted to the secondary battery internal, including explosions and ignitions due to short circuits ([0016]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the shock absorbing member of modified Shimizu by coating a metal film on a surface of the shock absorbing member in view of Yun, in order to obtain a secondary battery that is able to mitigate internal shock and impact directed toward the electrode assembly that are caused by external forces, explosions, and ignitions due to short circuits.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that there is no apparent reason for one of ordinary skill in the art to further reduce the vibration absorber part of Shimizu in view of Byun because such the modification to the electrode lead 3 of Shimizu would excessively reduce the material without impermissible hindsight reconstruction.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The modification of Shimizu in view of Byun does not solely depend on knowledge gleaned from the specification, but has a basis of motivation for one of ordinary skill to make the modification, which is to achieve a terminal connection part that is capable of fracturing when an abnormal current of high voltage is generated in the secondary battery via the electrode terminal and its current collecting tab.

Applicant appears to argue that modified Shimizu does not disclose the limitation “wherein a fuse hole is located at a second end of the terminal connection part” of amended claim 1.
In response to this argument, the examiner respectfully disagrees that modified Shimizu does not disclose this limitation as the modification adds a fuse hole on an end of the terminal connection part of Shimizu 3a(4a) that the shock absorbing portion of Shimizu 3c(4c) is located on.

Applicant appears to argue that none of the cited references disclose or suggest the limitation “wherein a protection member is located in the fuse hole and is configured to cover the fuse hole and is provided inside the fuse hole while covering a top surface, a bottom surface, and side surfaces of the terminal connection part” of amended claim 1.
In response to this argument, the examiner respectfully disagrees as this Office Action discloses that Byun discloses a protection member of the recited features and requirements, which is identified as 75 in Fig 6 and “is not limited to the molding to the fuse part 74, and … may be formed by adhering an insulating film of a sheet shape to the fuse part 74” ([0097]), as well as motivation to add this feature to Shimizu, which is to achieve a means absorb the arc or the heat generated from the fuse part to prevent the electrode of the secondary battery from being damaged ([0099]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721